Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein or therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: August7, 2015 MOUNT KELLETT CAPITAL MANAGEMENT LP By: Mount Kellett Capital Management GP LLC, its general partner By: /s/ Jonathan Fiorello Name: Jonathan Fiorello Title: Authorized Signatory Dated: August7, 2015 FORTRESS MK ADVISORS LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory Dated: August7, 2015 FIG LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary Dated: August7, 2015 FORTRESS OPERATING ENTITY I LP By: FIG Corp., its general partner By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary Dated: August7, 2015 FIG CORP. By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary Dated: August7, 2015 FORTRESS INVESTMENT GROUP LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary
